Franklin App. No. 96APA04-505.
This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of amici curiae, Lambda Legal Defense and Education Fund, Inc., and the Ohio Human Rights Bar Association, to participate in oral argument currently scheduled for February 18,1998,
IT IS ORDERED by the court that the motion to participate in oral argument be, and hereby is, granted, and the amici curiae shall share the time allotted to appellant.